 Case 4:20-cv-00426-MAC Document 6 Filed 06/25/20 Page 1 of 2 PageID #: 107




UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


In re: M. CHRISTOPHER RESIDENTIAL                §
LLC,                                             §
                                                 §
                Debtor,                          §
                                                 §
                                                 §
MARK A. WEISBART, as the Chapter 7               §
Trustee,                                         §           CIVIL ACTION NO. 4:20-CV-426
                                                 §
                Plaintiff,                       §
                                                 §
versus                                           §
                                                 §
RUDY RIVAS, et al.,                              §
                                                 §
                Defendants.                      §

                    ORDER ADOPTING THE MAGISTRATE JUDGE’S
                         REPORT AND RECOMMENDATION

         On November 8, 2019, the defendants filed a motion seeking to withdraw the district

court’s reference of this adversary proceeding to the bankruptcy court pursuant to 28 U.S.C. §

157(d) and Federal Rule of Bankruptcy Procedure 5011. On May 22, 2020, the Honorable Brenda

T. Rhodes, United States Bankruptcy Judge, submitted a Report and Recommendation (#4),

wherein Judge Rhodes recommends that the court withdraw the reference of this adversary

proceeding and that this dispute proceed to trial by jury before the district court.

         The court has received the Report and Recommendation of the United States Bankruptcy

Judge, along with the record, pleadings, and all available evidence. No objections were filed to

the Report and Recommendation.
 Case 4:20-cv-00426-MAC Document 6 Filed 06/25/20 Page 2 of 2 PageID #: 108



       Accordingly, the Report and Recommendation is ADOPTED. Defendant’s Motion to

Withdraw the Reference (#1) is GRANTED. This adversary proceeding shall proceed to trial by

jury before the district court.

        SIGNED at Beaumont, Texas, this 25th day of June, 2020.




                                        ________________________________________
                                                    MARCIA A. CRONE
                                             UNITED STATES DISTRICT JUDGE




                                            2
